Citation Nr: 1443252	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  08-21 036	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as due to the cervical and lumbar spine disorders.

4.  Entitlement to service connection for a bilateral shoulder disorder, also claimed as due to the cervical spine disorder.

5.  Entitlement to service connection for erectile dysfunction (ED), including as due to the acquired psychiatric disorder and/or physical disabilities.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from September 1972 to October 1974, from February 11, 2003 to March 31, 2003, and from April 16, 2003 to June 13, 2003, with additional service in the National Guard, presumably on active duty for training (ADT) and inactive duty training (IDT).

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011 the Board remanded these claims for further development.  At the time there was an additional claim of entitlement to service connection for tinnitus that was also before the Board.  But in a November 2012 rating decision since issued, the RO granted that claim.  And since there is no separate appeal concerning the "downstream" issues of the rating and effective date assigned for that disability, that claim is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran does not contend that his ED is directly related to his service.  Rather, he contends that it is the result of his psychiatric and physical disabilities.  As such, the Board is considering this claim in this context.

The claims of entitlement to service connection for a cervical spine disorder, an acquired psychiatric disorder, claimed as due to the cervical and lumbar spine disorders, for a bilateral shoulder disorder, also claimed as due to the cervical spine disorder, and for the ED, including as due to the acquired psychiatric disorder and/or physical disabilities, all require still further development before being decided on appeal, so the Board is again remanding these several claims to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the claim for a low back or lumbar spine disorder.


FINDINGS OF FACT

1.  A low back disability preexisted the period of AD service that began in February 2003.

2.  That period of AD service, and all subsequent qualifying service, did not aggravate this pre-existing low back disability - meaning permanently worsen it beyond its natural progression.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for this low back disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should precede the initial adjudication of the claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, so both as concerning what is required to establish entitlement to service connection and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

Here, this VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007, prior to the initial RO adjudication of this claim in November 2007, so in the preferred sequence.  Moreover, the letter duly addressed all notice requirements, particularly the type of information mandated by Dingess.  

As for the additional obligation to also assist the Veteran with his claim, this duty includes assisting him in the procurement of relevant records, whether from prior to, during or since his service, and providing an examination and/or obtaining an opinion when necessary to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development also has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained his service treatment records (STRs), VA clinical records, private medical records, and Social Security Administration (SSA) records.  He also was afforded a VA medical examination in October 2012.  Regarding that evaluation, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate, else, notify the claimant why an adequate examination or opinion cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2012 VA medical opinion obtained in this case is adequate.  The opinion considered all of the pertinent evidence of record, including the Veteran's statements and recounted history, and most importantly provided the required explanatory rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion, at least as concerning this claim being decided, has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Governing Statutes, Regulations, and Cases

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If on the other hand a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative means of linking the currently-claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

These "chronic diseases," per se, include arthritis, and will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence confirming the Veteran currently has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently-claimed disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a preexisting disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of his service.  But in this circumstance, the provisions of 38 C.F.R. § 1153 apply and he has the burden of establishing aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306.

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  But clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).


That said, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Regarding pre-service disabilities noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional confirmatory evidence is necessary.  38 C.F.R. § 3.303(c).  Consequently, with notation or discovery during service of such residual conditions with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  Id.  Similarly, manifestation of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  Id.


According to 38 U.S.C.A. § 101(24), the term "active military, naval, or air service" (for the purpose of establishing entitlement to service connection) is defined as including AD and any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  The term "active duty" is defined in 38 U.S.C.A. § 101(21) to include full time duty in the Armed Forces, other than ADT.  Further, ADT includes full-time duty performed by Reserve or National Guard members for training purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training ("summer camp") is an example of ADT, while weekend drills ("weekend warrior training") are IDT.

Service connection is available for any period of ADT or IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.  Service connection is available for injuries, though not also diseases, sustained on IDT.  See Brooks v. Brown, 5 Vet. App. 484 (1993).  Thus, service connection may be established for disability resulting from injuries or diseases incurred during AD or ADT, or from injuries incurred in IDT. 

So for each claimed condition, if due to disease or injury, it must be determined whether it was incurred or aggravated during active military service while on AD or ADT.  And if due to injury (though not disease), there also remains the possibility it was incurred in or aggravated while on IDT.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 


National Guard duty, on the other hand, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id. 

Also, the presumptions of soundness, incurrence in service (for the chronic diseases identified in § 3.309(a)), and aggravation do not apply to claims predicated on ADT and IDT service, only AD.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Factual Background

The STRs from the Veteran's first period of AD are unremarkable for any complaints, findings, or symptoms of a low back disability.

The Veteran sustained a low back injury in 1995 while employed with an electrical power company.  Apparently, he felt some sort of "snap" in his low back when removing a live wire from a tree.  He was awarded compensation for his consequent low back disability from a public workers' insurance fund.  He was not on AD, ADT, or IDT when that incident occurred.  Indeed, he was a civilian at the time.

The STRs show the Veteran denied having an back trouble in a September 1995 report of medical history.  A September 1995 medical examination report also indicated that his spine was normal from a clinical standpoint (meaning on objective physical evaluation).  In a September 1997 report of medical history, he explicitly denied recurrent back pain.  On October 1997 physical examination, his spine again was found to have been normal.  In December 1999, he completed a medical history form, wherein he denied recurrent back pain.  On examination in December 1999, his spine was found to be normal.  In a May 2002 report of medical history, he denied back pain and back problems.  On physical examination in May 2002 his spine was found to be normal.

The Veteran was again on AD beginning February 11, 2003.  Medical history and medical examination reports on that date or shortly before are not of record.  However, on February 19, 2003, he reported to sick call with a copy of a 1998 magnetic resonance imaging (MRI) showing disc herniation and compression.  He reported an eight-year history of back problems - so dating back to 1995 or thereabouts, the same year he had sustained his on-the-job low back injury as a civilian.  A medical board evaluation was ordered.

Later in February 2003, an STR revealed that the MRI that was earlier performed in August 1998 had shown disc and bulging annulus fibrosus with small central disc herniation with compression at the dural sac at L5-S1 and bulging annulus fibrosus at L4-L5.  A more recent April 2003 MRI showed L5-S1 posterior disc bulge and mild degenerative disc disease, right posterior L4-L5 disc bulge and mild degenerative disc disease, and straightening of the lumbar curvature.  A May 2003 back examination indicated an old lumbar strain in 1998.  The June 2003 report of medical history indicated recurrent back pain; an examiner's notation reveals that the Veteran was referring to the low back.  On June 2003 medical examination at the conclusion of his final period of AD, his lumbar spine was found to be abnormal.  

The Veteran was awarded SSA disability benefits effective in April 2006, in pertinent part, for disorders of the back.

A May 2006 private MRI of the lumbar spine revealed discogenic disc disease with disc protrusion.

A June 2006 private examination report indicated the Veteran had experienced low back pain since 1995when cutting a tree over a live wire.

A June 2006 physical profile revealed, in pertinent part, lumbar discogenic disease, and early National Guard separation was recommended.

A July 2006 private medical record reaffirmed the Veteran had degenerative disc disease of his lumbar spine.  

A January 2007 report of ZB, M.D., indicates the Veteran had experienced low back pain since 1995 and had not been working since 2006.

During an August 2007 VA compensation examination of the low back, the Veteran reported that his low back pain had begun in 1996 as a result of an on-the-job injury while employed with an electric company.  The examiner reviewed the evidence of record, which he outlined in the examination report, and rendered diagnoses of degenerated disc and bulging annulus fibrosus with a small disc herniation with compression of the dural sac at L5-S1 and L4-L5 bulging disc, bilateral L5 radiculopathy, degenerative disc disease at L4-L5 and L5-S1 with protrusion, and L5-S1 posterior disc bulge and right eccentric protrusion disc bulges with mild degenerative disc disease.  The examiner opined, with rationale, that this low back disability had existed prior to the Veteran's activation in 2003 and that it was not caused by or etiologically related to his complaints of back pain during his AD in 2003.

In September 2007, extensive degeneration of the spine was diagnosed.

In October 2012, following and as a direct result of the Board remanding this claim, the Veteran had another VA medical examination.  The examiner diagnosed degenerated disc and bulging annulus fibrosus with a small disc herniation with compression of the dural sac at the L5-S1 and L4-L5 levels of the lumbar spine that had incepted in 1998 and bilateral L5 radiculopathy that had incepted in May 2006.  On examination, the Veteran asserted that, while on AD at the end of 2003, he had experienced the onset of low back pain due to heavy lifting.  He indicated that he experienced flare-ups of low back pain on a weekly basis.  But after reviewing the record and examining the Veteran, the examiner determined the low back disability clearly and unmistakably had existed prior to the Veteran's service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that the etiology of the low back disability was in the mid 1990's when the Veteran sustained an on-the-job injury for which he received compensation.  The pre-existing low back disability, according to the examiner, was not likely aggravated during this claimant's service - whether on AD, ADT, or IDT - because there was no worsening of the low back disability.  The Veteran's current symptoms, according to this VA examiner, were due to the pre-existing low back disability.  Also according to this VA examiner, aggravation would have been shown by surgery with complications or residuals, incontinence, foot drop or other factors, which are not present in this Veteran's case.

Discussion

As already mentioned the record on appeal does not contain a medical examination report from just prior to the Veteran's period of AD that commenced on February 11, 2003.  But longstanding low back disabilities were noted within days of February 11, 2003.  Indeed, on February 19, 2003, just eight days later, with no report of intervening event or injury, the Veteran reported to sick call with a copy of a 1998 MRI report identifying longstanding low back disorders.  The Board therefore finds that the low back disabilities from which he now suffers were present at the outset of his period of AD service that began on February 11, 2003.  38 C.F.R. § 3.303(c).

Because a low back disability was present on entry into service in February 2003, the only means by which service connection may be established for the Veteran's low back disability is aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The onset of disability was several years before February 2003, as is apparent from the fact that this claimant had sustained an intercurrent on-the-job injury as a civilian in 1995.  Indeed, because of the severity of that injury, it merited compensation.  Consider, as well, that an intervening August 1998 MRI revealed, so confirmed, there were multiple low back abnormalities.

This claim, then, turns on whether the service in February 2003 and subsequent aggravated this pre-existing low back disability, again, meaning chronically (i.e., permanently) worsened it beyond its natural progression.  No such aggravation is shown during the subsequent AD, or ADT or IDT, and the October 2012 VA compensation examiner confirmed as much.  In discussing his rationale, this examiner explained that aggravation of low back disabilities such as the Veteran's would be shown by surgery for complications or residuals or by manifestations such as foot drop, and none of this is evident.  Because no aggravation is shown, service connection on this basis for the Veteran's pre-existing low back disability cannot be granted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board is cognizant that the Veteran reported low back pain during the period of AD that began in February 2003, which he attributed to heavy lifting.  He is competent even as a layman to testify of pain and other symptoms perceivable through his senses.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board has no reason to question his credibility as it relates to experiencing low back pain during that period of AD.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Ultimately, though, his lay assertions do not amount to competent evidence of aggravation of his pre-existing low back disability because this determinative issue of whether aggravation occurred is a medical not lay question.  See Layno, 6 Vet. App. at 469 (lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness); but see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  The Board did indeed obtain a medical opinion in this case, but as mentioned it is unfavorable to the claim (including especially on this determinative issue of whether the pre-existing low back disability was aggravated by the Veteran's service), so not instead supportive of this notion.

For these reasons and bases, the preponderance of the evidence is against this claim, so the benefit-of-the-doubt rule is inapplicable, in turn requiring denial of this claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra; Alemany, supra.  


ORDER

This claim of entitlement to service connection for a low back disability is denied.


REMAND

Unfortunately, the cervical spine and shoulder examinations performed in October 2012 are inadequate.  When VA undertakes to either provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  In December 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for medical opinions; implicit in the examination requests was the adequacy of the examinations and opinions.  Id.  The failure to provide appropriate examinations and opinions, therefore, must be corrected.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board or the Court are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  Specifically, the October 2012 VA examiner indicated the Veteran's cervical spine and shoulder disabilities (like the low back disability) had their etiology in 1995.  He then went on to opine that the Veteran's cervical spine and bilateral shoulder diagnoses had their onset years after any period of AD and, thus, were unrelated to his service.  But that 1995 injury pre-dated (not instead post-dated) the Veteran's later service in 2003.  So this examiner's contradictory remarks must be addressed by him or another examiner in an addendum, wherein the opinion regarding the etiology of the Veteran's current cervical spine and bilateral shoulder disabilities is given with appropriate rationale.  If the examiner believes there is an indication of a cervical spine disability or shoulder disability in 1995, s/he must so state and provide opinion regarding the possible aggravation of any such pre-existing disability.  Of course, if a cervical spine disability is found to be related to service either directly or via aggravation, the examiner should opine additionally regarding whether any shoulder disability is due to, the result of, or aggravated beyond its natural progression by the cervical spine disability.

Since the Veteran does not contend that his depression and ED were directly incurred in service, but instead were caused or aggravated by his other claimed disabilities, if service connection were to be granted on remand for any of these other claimed disabilities, a VA examination and opinion then would also be needed to determine whether any of these other disabilities caused or have aggravated the depression and ED to warrant granting service connection for the depression and ED as secondary to these other disabilities.  See 38 C.F.R. § 3.310(a) and (b).  Similarly, as the Veteran alternatively contends that his depression caused his ED, if service connection were to be awarded for his depression, a medical opinion then would be needed to determine whether there is indeed this purported relationship between these conditions.  Id.

Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Ask the examiner who performed the October 2012 VA orthopedic examination or another qualified examiner to review the relevant documents in the claims file, including the October 2012 VA examination report, and provide an opinion on the etiology of any current cervical spine and left or right shoulder disability - but especially in terms of the likelihood (very likely, as likely as not, or unlikely) that any such disability incepted during the Veteran's service, or, if involving arthritis, within one year of his discharge from AD service (this presumption does not apply to his additional service on ADT and IDT), or is otherwise related or attributable to his service.
Therefore, to assist in making these important determinations, the examiner must be made aware of when the Veteran was on AD, ADT and IDT.  

If the examiner believes that any current cervical spine disability or right or left shoulder disability began instead after the Veteran's 1995 intercurrent, on-the-job, injury as a civilian (as did the low back disability), then the examiner must specify the disability and provide an opinion regarding the likelihood (very likely, as likely as not, or unlikely) that such pre-existing disability was aggravated by any subsequent period of service beyond the natural progression of the disability, so including by the service in 2003.  The examiner is directed to review the January 2007 report of Dr. ZB wherein she diagnosed cervical disc herniation and noted the Veteran's contention that he had experienced cervical spine pain since 1995.  The examiner is reminded that mere pain, alone, without an underlying diagnosis is not considered a ratable disability for VA compensation purposes.  Thus, it is important that the examiner indicate whether there was a cervical spine disability in 1995 (i.e., not just a low back or lumbar spine disability).  If there was, this disability must be identified.

In the event that the cervical spine disability is determined to be directly related to the Veteran's service or aggravated by it, and a left and/or right shoulder disability(ies) is/are found NOT to be related to or aggravated by service, the examiner must opine regarding the likelihood (very likely, as likely as not, or unlikely) that such shoulder disability(ies) is/are due to, the result of, or aggravated by the cervical spine disability.

It is most essential the examiner discuss the underlying medical rationale of all opinions expressed, whether favorable or unfavorable to these claims, if necessary citing to specific evidence in the file supporting conclusions.

2.  Only if service connection is deemed warranted on remand for any of these other disabilities would there then be a need for an additional VA examination for still further medical comment on whether there is a relationship or correlation between the Veteran's (a) depression and any service-connected disabilities and (b) his ED and any service-connected disabilities.

But aside from causation, this includes commenting on whether any service-connected disability alternatively is aggravating the depression and/or ED.

And, again, it is most essential the examiner discuss the underlying medical rationale of all opinions expressed, whether favorable or unfavorable to these claims, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate these several claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


